IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-08-00358-CV

ST. JOSEPH REGIONAL HEALTH CENTER,
PATRICIA SISTRUNK, R.N., AND
AMANDA GLOVER, R.N.,
                                                                      Appellants
v.

GRANT TAYLOR, M.D., AND MELISSA POWELL, M.D.,
INDIVIDUALLY AND AS PARENTS AND
NEXT FRIENDS OF E.A.T., A CHILD,
                                           Appellees



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 08-000611-CV-272


                           MEMORANDUM OPINION


       The parties have filed a joint motion to dismiss this appeal. The motion is granted,

and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2).



                                                        PER CURIAM
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed July 22, 2009
[CV06]




St. Joseph Regional Health Center v. Taylor   Page 2